&norable Fred Erlisman
Cr:ninalDistrict Atiprnsy
Gregg COUnty
poo~v~evr,Texas
I)e6r
    KrP Erisman:
                    Opinion.No, OCl.560
                         Whether the,E&&&done*s~
                                         .c\        Court .




                                          What persons
                                         meaning of *the
                                        s used in Arti~cle
                                        ivil Statutes?




                                      iole 6228 of
                                       is the Com-
                                       to arbitrarily
                                      ssistanco where
                     been a full oompliance with the
                     ts set forth in said article?
                     ns cow wit&    the meaning of
                                      n Article 2351
                   evioed Civil Statutes?"
         The material portions of Article '622S,Revised Civil
Ststutes,1925, as amended by the Acts of 1931, 42nd Leg*,
c&L 256;‘provideo:
Ilonorable
         Fred Erisman, Page.2


         "Any widow who is the mother of a child or
    children under sixteen years of age, and who is
    unable.to support them and maintain her home, may
    present to the Commissioners*Court of the county
    whe'rolnshe has .rc.siaed.
                            for -the preceding two
    years a sworn petition for aid shOv;ing:
         Virst: - Her.name, time and place of her
    marriage, date of the death of her husband, or
    date of his confinement in the penitentiaryor
    in an insane asylum, or date of his abandonment
    of her; nemes, sex, and the dates and places of
    their birtho.
         "Second: -Her length of residence in the
    State, her present residence, and her residence
    during each of the previous five years,
         WThira: -All the prop-zty belonging to her
    and to each of her children, including any furure
    or contingent interest she or any of them may
    have,
         "Fourth: -The efforts made.by her to sup-
    port her children.
         !'Fifth:-The name,.relationship;and address
    of each of'her husbands relatives that may be
    known.
         !3y 'widow', as used herein, means a mother
    who is widowed by death or divorce, or whose hus-
    band has abandoned her for more than two preced-
    ing years, or whose husband is confined in the
    penitentiaryor in a State Hospital for the insane.
         "A copy of said petition and a notice of the
    time and place it will be presented to said Court
    shall be served on or mailed to the County Judge
    Of said county at least five days before the time
    the court shall be requested in said petition to
    hear the same0 When service is complete said
    Court shall examine under oath those who desire to
    be heard, and may subpoena witnesses; or the Court
    or the Court may refer said matter to a Commissioner
    to be appointed by it to hear said witnesses. Such
EonorableFred Erisman, Page 5


    commissionershall make a report to the Court
    stating the facts as proven before him0 It
    the Court concludes tint unless relief is
    granted the widow will be unable to properly
    'supportand educate herchildren, and that.thoy
    may become a public'charge, it may make an or-
    der directing a monthly payment to her, out of
    the County Fun(ls,for the support of such chil-
    dren, not more than Fifteen ($15.00)Dollars for
    one child, and Six (&,OO) Dollars additional
    for each other ohild, Such allovianceshall be
    discontinuedas to any such child who reaches
    the age of sixteen0 The Court shall have the
    right to refuse any such petition, and its ac-
    tion in so doing shall be final, The Court
    shall see that any widow receiving such aid is
    properly.caringfor hex children0 Vhen ,itis
    fount3t&t she is not properly caring for her
    children, or that she is an improper guardian
    for them, or when the Court finds that she no
    longer needs such aid, it shall thereupon re-
    voko at'any time with or without notice any or-
    der ma&pursuant to this Article.lf
         It is said in 21 R,C.Lo, p0 701, that:
         Ware of the state for its dependent class&
    es is consideredby'all enlightenedpeople as a
    measure of its oivilization,and the care of the
    poor is generally recognized as among the un-
    qU8stioned objeots of public duty, buttin spite
    of this, the duty under the oofpgonlaw was pure-
    ly moral and not legal, There is, therefore, no
    legal obligation at common law on any of the in-
    strumentalitiesof government to furnish relief
    to paupers. The obligation
                          -A-.~     to su port such per-
    sons results GiT~Eorn     s atu-0 . o *If

          Our Legislature has, by statute, made it the duty
ar the Commissioners(Court to provide for the support of
Nupsrs or look after the welfare of the poor and indigent
cf the county. (Article 2351, Revised Civil Statutes), Such
N'er and duty, however, is not to be confused with the oper-
dtionof the statutes in question0
Honorable Frea Erisman, Page 4


           AHd.c?le 6228, supra, being a special law, was in-
tended apparently as but a step tovzaraadvanced social.re-
form, following in tho wake of many of the states that have.
enacted what is knovjnas %othersX*l Pension Act, yet this
statute is msterially   different, and it is to be presumed
tha~t 'theLegislature-intendedsuch statute to fit in and
blend ivithour constitutionaland systematio form of gov-
ernment.
           The sole question confronting us in examining the
 foregoing statute is whether or not the intent of the Legis-
 lature is expressed in plain an.iunambiguous.language,and
 whether or not said statute is a permissive one rather than
.msndato.ry'onthe part of the Commissioners'Court.
          "In construing statutes, courts look at the
     language of the vrholoact, and if they find.,in
     any partjoular clause an expressionnot so large
     and extensive in its import as those used in other
     parts of the statute, if, upon a view of the vrhole
     aot they can collect from the more large and ex-
     tensive expressions-used in the other parts, the
     real intention of the Legislature, it is their
     duty to give effeot to the larger expressions.'V
     $$herland on Statutory Construction,Sec. 245, p.
        0
          Sutherland on Statutory Construotion,Section 460,
p. 594, further states that the rule that %aytl is to be in-
terpretedas '!.sl~all~r
                     or "mustI1is not by anyneans uniform;
its applicationdepends upon what appears to be the true in-
tent of the statute. ~See also, Sedgewick on Constitutional
and Statutory Law; Rains vs. Herring, 68 Tex. 468, 5 S.W.
369,
          Examining the larger expressions~includeclin the
language used in the last paragraph of said statute, it will
bc seen that the Legislature has delegated to the Commissioners1
Court the power.to conclude upon v;hatconditions and under vrhat
circumstanoesrelief may be granted anilthat this court is to
determinewhether or not the widow will be unable to properly
support and educate her children ann&?%rther     fact as to
vihctherthey may'become a pubJ.iccharge. The court is further
given the right to refuse any such petition, and its action in
so doing is by the provisions of the Act made final*
HonorableFred Erismn, ~Page5


          That the Le&slature so construed said act to be per-
missive and not mandatory is aifiOl0seain section 2 of the 1931
amendment, containing the emergency clause
                                       .
                                           which reads as follows:
         "The fact that the present lavias to mothers'
    aia requires a residence of five years before
    hungry,children.canbe fed or furnished clothing
    or opportunity for education by aid from the county,
    while no other State requires suoh long residonoe;
    that the Statute is not mandatory, but that this
    amendment vii11 q0ra  an opportunity to give aid
    when needed, and will enlarge the needy class of
    children to whom aid can legally be given, and,
    will give to some vridoxedmothers the great priv-
    ilege of rearing their'children in their own homes,
    creates an emer&ency, and an imperative public
    nec.essitythat the ConstitutionalRule requiring
    bills to be read on three several days be sus-
    pended, and said Rule ishereby suspended, and
    that this Ac'ttake effect from and after its pas-
    sage, and it is so enacted.t'
         hit is, therefore, the opinion of this departmentthat
the.Commissioners'Court, under the provisions of Article 6226,
Vernonsc'RevisedCivil Statutes, is granted full and oomplete
authorityto pass upon.such applicationsas duly presented
thereunder,and such statute being a permissiireone, the court's
action thereuuder is not subject to review.
          As to your second question,.the term "paupeP is too
broad and comprehensiveas would permit an opinion from this
departmentlaying down any specific formula for determining
what persons are or may be included within its meaning, For
a eencral rule covering same, however, we refer you to 21
Ruling Case L&r. 4 5, ppO 704.4:
         "The.viords'pauper' and 'indigent'convey the
    meaning that the person has neither money nor
    estate is without credit and is unable to main-
    tain hbsclf because of ikhility to work or to
    obtain employmen$, and a person who has property
    immediatelyavailable for his support is not a
    paupex, and is properly refused public aid as such.
    Rut a person may be a pauper though he has proper-
    ty of his own, if it is not available for his
    inmiedisterelief, or is manifestly disproportionate
z0norabl.e
         &red Erif.&&, Pa&.6


    to his needs, Though a person.may be poor and
    without property, still if he has credit, -andby
    his own promise to pay, or request, can have his
    condition relieved, he is not a person entitled
    to relief uudt& .thepoor laws. The question as
    to the suffici.&ncyof a,mon's property or.aredit
    to take him from tl= pauper class is for the jury2
         'J%ustin&ttd:
                     above answers your request, we are
                                        .Yoursvery truly
                                     ATTOKNM GHU&'AL Ol?'
                                                        TEXAS




                                                   Assistant
    PfiJRIc:o




    ATTORNEY    GELKERAL OF   TEX@




                                                   APPROVED
                                             .opinion.
                                                     committee
                                                  BY   BWB
                                                   chairman